UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-2337


JENI SRIHARJATI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 22, 2009             Decided:   October 2, 2009


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oleh R. Tustaniwsky, Brooklyn, New York, for Petitioner.   Tony
West, Assistant Attorney General, Jennifer L. Lightbody, Senior
Litigation Counsel, David H. Wetmore, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Jeni Sriharjati, a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals      (“Board”)     affirming,      without    opinion,   the   immigration

judge’s decision denying her requests for asylum, withholding of

removal, and protection under the Convention Against Torture.

                 Sriharjati first challenges the determination that she

failed      to    establish    her    eligibility     for   asylum.     To   obtain

reversal of a determination denying eligibility for relief, an

alien       “must   show   that      the   evidence   [s]he   presented      was   so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                 INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).           We have reviewed the evidence of record and

conclude that Sriharjati fails to show that the evidence compels

a contrary result.            We therefore find that substantial evidence

supports the denial of relief. *


        *
       We note that we lack jurisdiction to consider Sriharjati’s
claim that the immigration judge violated her due process rights
by relying on impermissible hearsay--namely, the criminal
records pertaining to Megawaty Gandasaputra.    Sriharjati failed
to exhaust her administrative remedies by presenting this claim
to the Board.     See 8 U.S.C. § 1252(d) (2006) (“A court may
review a final order of removal only if . . . the alien has
exhausted all administrative remedies available to the alien as
of right. . . .”); Massis v. Mukasey, 549 F.3d 631, 638-40 (4th
Cir. 2008) (holding that the court lacks jurisdiction to
consider an argument that was not raised before the Board and
providing no exception for manifest injustice).



                                            2
            Additionally,           we       uphold       the    denial     of    Sriharjati’s

request    for   withholding            of    removal.           “Because       the   burden     of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant

who   is   ineligible        for    asylum          is    necessarily       ineligible          for

withholding      of     removal          under        [8        U.S.C.]     §     1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                                      Because

Sriharjati failed to show that she is eligible for asylum, she

cannot meet the higher standard for withholding of removal.

            Finally,     we    find          that     substantial         evidence      supports

the   finding    that   Sriharjati             failed      to     meet    the    standard       for

relief under the Convention Against Torture.                                To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”           8 C.F.R. § 1208.16(c)(2) (2009).                             We find

that Sriharjati failed to make the requisite showing before the

immigration court.

            Accordingly,           we    deny       the    petition       for     review.        We

dispense    with      oral     argument          because          the     facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            PETITION DENIED



                                                3